DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a compound in which X1 and X3 are each N, CR1 is C(O), and X4 is CR2 or C(O) group in the reply filed on 30 November 2020 is acknowledged.  Claims 1-10 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statement filed 23 September 2019 is acknowledged and considered.
Claim Objections
Claims 1-5 and 8-10 are objected to because of the following informalities:  they recite an intended use which does preclude the use as claimed.  Consequently the intended use does not carry patentable weight.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1-5, variable R4 is not defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KASTHURI (Tetrahedron: Asymmetry, 2011, 22, 1505-1511, cited in IDS).  Kasthuri describes the following compounds: 3 and 4 (page 1505).  In these compounds the following definitions apply: X1 and X3 are each N; X2 and X4 are each CH; n is one; W2 is NH2; Y is OH; R3 and R4 are each ONa.

    PNG
    media_image1.png
    294
    665
    media_image1.png
    Greyscale

Claim(s) 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KASTHURI (doctoral thesis, published December 2011, cited in IDS).  Kasthuri describes a compound (page 127) in which the following instant definitions apply: X1 and X3 are each N; X2 and X4 are each CH; n is one; W2 is NH2; Y is NH2; R3 and R4 are each ONH4.

    PNG
    media_image2.png
    101
    188
    media_image2.png
    Greyscale

Claim(s) 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORISAWA (JP02096589, published 9 April 1990; machine translation thereof; and STN record thereof).  In these compounds the following definitions apply: X1 is N; X2 is CH; X3 is NH; X4 is C-NH2; n is one; W1 is O; Y is F; R3 and R4 are each OH.

    PNG
    media_image3.png
    257
    278
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    315
    471
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MORISAWA (JP02096589, published 9 April 1990; machine translation thereof; and STN record thereof).
Determining the scope and contents of the prior art
Morisawa describes a compound wherein the following instant definitions apply: X1 is N; X2 is CH; X3 is NH; X4 is C-NH2; -(CH2)n-CH-CH(Y)-CH2- is CH2-CHF-(CH2)2-; and R3 and R4 are each OH.  This compound can be used as an antiviral agent (page 2 of machine translation).  

    PNG
    media_image5.png
    338
    276
    media_image5.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
In the claims, the CHY group is β relative to the P(O)R3R4 moiety.  In the prior art, the CHF group is γ to the P(O)R3R4 moiety.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Morisawa shows that the position of the CHF group can be varied based on the fact that compounds in which the CHF group is beta or gamma to the P(O)R3R4 moiety have been prepared and are disclosed as being antiviral agents.  Therefore a reasonable expectation of success is present to make this change.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 1-10 are not allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: KASTHURI (Tetrahedron: Asymmetry, 2011, 22, 1505-1511, cited in IDS) describes the following compounds: 3 and 4 (page 1505).  These compounds neither anticipate nor render obvious a compound of the instant application for the following reasons: W1 is not present because W2 is present; C-R2 is not NH2; and there is no teaching to change the CH group to a C-NH2 group. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699